internal_revenue_service number release date index numbers ----------------------------------------------------- ---------------------------------------------- ------------------------------------ ----------------------- ---------------------------------- ------------------------------ ---------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg et2 plr-108644-11 date date legend provider ----------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------- agency m --------------------------------------------------- date x ------------------ date y ------------------------- year z ------- improper personnel action ------------------------------------------------------------------------------ ----------------- dear -------------------- this is in reply to your request for a private_letter_ruling concerning the amount of a back pay award that is includible in the wages of employees for purposes of the federal_insurance_contributions_act fica and federal_income_tax withholding the provider is a shared services payroll provider that provides payroll processing services to various federal government agencies including agency m employees of agency m asserted a claim under the back pay act u s c that they were underpaid because of the improper personnel action on date x the back pay act provides awards to federal employees who have been affected by an unjustified or unwarranted personnel action which has resulted in the withdrawal or reduction of all or plr-108644-11 part of the pay allowances or differentials of the employee u s c b in such a case the employee is entitled on correction of the personnel action to receive for the period for which the personnel action was in effect -- i an amount equal to all or any part of the pay allowances or differentials as applicable which the employee normally would have earned or received during the period if the personnel action had not occurred less any amounts earned by the employee through other employment during that period u s c b a i in determining the back pay award there was taken into account the period during year z between date x and date y in which the employees received pay that was greater than the amount they would have received absent the improper personnel action the excess of the amount they actually received in year z between date x and date y over the amount that they would have received for that period absent the improper personnel action is referred to as the excess pay from date y to the present the employees received pay that was less than the pay they would have received absent the improper personnel action the difference between the amount they should have received for the period from date y to the present absent the improper personnel action and the amount they actually received for that period is referred to as the gross back pay in computing the employees’ recovery under the back pay act the gross back pay was reduced by the excess pay under the formula used to calculate the back pay award under the back pay act in calculating the_amount_of_wages for federal tax purposes the provider determined the amount of the underpayment for the period from date y to the present the pay that should have been paid less the pay that was actually paid ie the gross back pay and treated that amount as the wages of the employee the issue in this ruling_request is whether the provider correctly determined the wages of the employees for federal employment_tax purposes sec_61 of the internal_revenue_code provides that except as otherwise provided gross_income means all income from whatever source derived sec_3402 concerning federal_income_tax withholding provides that every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary sec_3401 provides that the term wages for purposes of income_tax_withholding means all remuneration for services performed by an employee for his employer with certain exceptions not relevant here federal_insurance_contributions_act fica_taxes are imposed on wages paid with respect to employment as those terms are defined in code sec_3121 and b respectively fica_taxes consist of the old age survivors and disability_insurance_tax oasdi or social_security_tax and the hospital_insurance_tax medicare_tax these plr-108644-11 taxes are paid_by employers and employees sec_3101 and b imposes the employee portions of the social_security_tax and medicare_tax sec_3102 provides that the employee portion is collected by the employer by deducting the amount of the tax from the wages as and when paid sec_3111 and sec_3111 imposes the employer portions of the social_security_tax and medicare_tax the taxes are imposed on wages as that term is defined in sec_3121 wages is defined in sec_3121 as all remuneration for employment unless specifically excepted a cash_basis taxpayer is ordinarily taxable in each year on all income received in the year under a claim of right and without restriction as to its use 286_us_417 thus in revrul_70_177 1970_1_cb_214 the amount of an erroneous salary payment received by a federal employee was wages subject_to income_tax_withholding and therefore to the extent there has been no repayment of such amount by the employee within the same year the form_w-2 wage and tax statement must reflect the full amount received by the employee in that year revrul_67_350 1967_2_cb_58 which addresses the income_tax treatment of a reduction in military retirement pay to offset a previously received lump-sum readjustment payment holds that only the remainder of the retired reservist’s military retirement pay is includible in the retiree’s gross_income revrul_80_9 1980_1_cb_11 holds that a taxpayer who had amounts withheld from his disability pay to repay a lump-sum readjustment payment is considered as never having received the amounts withheld revrul_2002_84 2002_2_cb_953 considers the amount required to be treated as a distribution in a year in which payments made to an individual by a qualified_retirement_plan described in sec_401 are reduced because in a prior year the individual received payments in excess of the amounts due to the individual under situation of revrul_2002_84 a former employee employee d received dollar_figure as benefits in the form of a straight life annual annuity from a qualified defined_benefit_plan in and included the dollar_figure in gross_income in in date it was determined that employee d’s annuity benefit had been miscalculated and the annuity_payment for should have been dollar_figure under the administrative procedures of the plan which are in accordance with the relevant correction procedures of the employee_plans_compliance_resolution_system epcrs erroneous payments from the plan can be corrected by recouping the entire excess payment made in from employee d’s remaining benefit payments for thus employee d’s annuity benefits for of dollar_figure are reduced to dollar_figure to reflect the excess_benefit amounts that were paid from the plan to employee d during plr-108644-11 under situation of revrul_2002_84 employee e retired in and started to receive an annual straight life_annuity of dollar_figure from a qualified_plan in date it was determined that employee e’s annuity benefit had been miscalculated and that the annual payment for through should have been dollar_figure thus the plan overpaid employee e by dollar_figure per year for years employee e included these amounts in gross_income in the years received under the administrative procedures of the plan which are consistent with epcrs the administrator of the plan determines that to recoup the overpayment future payments should be reduced dollar_figure annually for life commencing in the plan adjusts employee’s annuity accordingly so that employee e’s annual straight life_annuity benefit of dollar_figure is reduced for and subsequent years to dollar_figure to reflect the excess_benefit amounts increased by interest that were paid from the plan to employee e in situation of revrul_2002_84 the facts are the same as in situation of the ruling except that the benefit was paid to employee f in a single sum distribution in the amount of the single sum distribution exceeded the amount that was due employee f by dollar_figure employee f included the entire amount of the single sum distribution in gross_income in in the plan’s administrator discovered the overpayment to employee f pursuant to the plan’s procedures the administrator of the plan notified employee f of the overpayment and demanded repayment with appropriate interest in employee f repaid dollar_figure the dollar_figure overpayment plus dollar_figure interest to the plan revrul_2002_84 notes that sec_402 and sec_403 specifically address the tax treatment of distributions from qualified_retirement_plans under sec_402 and sec_403 amounts payable from a qualified_retirement_plan are included in gross_income of the participant in the taxable_year of distribution the amounts are taxable to a distributee at the time of receipt even though the distributee may be later obligated to repay amounts attributable to a plan overpayment in subsequent taxable years either by direct payment or by payment reduction consequently revrul_2002_84 holds that in situations and the amounts attributable to a plan overpayment are distributions taxable under sec_402 in the year of receipt revrul_2002_84 holds that in the years after the year of the plan overpayment under the facts presented in situations and only the amounts received by the distributee after the plan’s required reduction to recoup an earlier plan overpayment are included in the distributee’s gross_income in the taxable_year of distribution the ruling states that this holding is consistent with rev ruls and under which taxpayers did not include in income withheld military retirement pay that was used to offset amounts previously received as a lump-sum readjustment pay for reserve officers consequently the qualified_retirement_plan participants in situations and who received distributions that included overpayments and included the full amount of these distributions in gross_income in the year of distribution are in subsequent years only required to treat as distributions taxable under sec_402 amounts distributed plr-108644-11 by the plan after offset or adjustment to correct for the plan overpayments the ruling also notes that the participants in situations and are not entitled to take loss deductions under sec_165 with respect to the offsets revrul_2002_84 also states that in contrast to situations and in situation the overpayment is not recouped by a reduction in the amount of benefits paid to a participant but instead is repaid by the taxpayer directly in a single sum payment for overpayments repaid to a qualified_retirement_plan in the same taxable_year as the overpayment the amount repaid reduces the taxable_amount received as a distribution by the participant from the plan in the taxable_year for overpayments repaid to a qualified_retirement_plan in a taxable_year or years subsequent to the year of the overpayment a participant would be entitled to a deduction under sec_165 because the amount of the plan overpayment is attributable to compensation_for services rendered to the employer in the instant case the provider treated the gross back pay as wages with a repayment of the erroneous overpayments in year z because it viewed the employees as entitled to the gross back pay for the period of the improper personnel action interest on the back pay was calculated based on the amount of the gross back pay without reduction for the repayment of overpaid wages the back pay act is a remedial statute enacted to make employees whole for losses they suffer due to an unjustified personnel action see 291_f3d_1366 fed cir the back pay act does not authorize a federal employer to recover independently an overpayment of pay it makes to employees the amount that employees can recover under the back pay act is limited to the amount that they were underpaid as a result of the unjustified personnel action and thus the amount of any payments including overpayments they received as a result of the unjustified personnel action reduces the amount that the employee is paid as part of the remedial payment procedure to assure that employees are not made more than whole all payments received during the period of the unwarranted personnel action are offset against the amount employees should have been paid during the period to determine the amount to be paid under the back pay act the amount of the back pay in this case was calculated by adding up the total amount of pay the employee should have received during the relevant period however to assure that the employees were not made more than whole the amount of the award could not include pay the employees had actually received during the relevant period the back pay under the back pay act was calculated by first determining the pay and allowances the employees would have received for the period from the date of the improper personnel action on date x to the present but for the improper personnel action and second deducting from that amount the pay and allowances the employees actually received for the same period affected agency m employees were then paid the difference plr-108644-11 under the back pay act the employees are not required to return to their employer excess pay they received during year z rather in accordance with the back pay act the employees received awards to compensate them for their lost pay thus the employees’ accession to wealth gross_income under sec_61 and wages under sec_3121 and sec_3401 is the difference between the pay and allowances they would have received from date x to the present less the pay and allowances the employees actually received during that period this is the amount that compensated the employees for their economic injury under the back pay act the employees are entitled to receive only the gross back pay less the excess pay this result is consistent with revrul_67_350 revrul_80_9 and situations and of revrul_2002_84 as with the reduction in military retirement pay and disability pay to offset a previously received lump-sum readjustment payment in revrul_67_350 and revrul_80_9 respectively the amount actually paid to the employees in the year of the back pay award is the employees’ gross_income and wages not the amounts that were never paid because of the reductions for previously paid amounts accordingly based strictly on the facts of this case involving a resolution of a claim under the back pay act we conclude that the method used by the provider of including the gross back pay in gross_income and wages incorrectly calculated the amounts to be reported as income and wages on form_w-2 for income_tax_withholding and fica tax purposes subject_to the maximum wage_base with respect to social_security_taxes we do not express an opinion whether a transaction involves a reduction or repayment of salary for federal tax purposes in situations not involving the back pay act this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
